Title: From George Washington to William Livingston, 19 November 1780
From: Washington, George
To: Livingston, William


                        

                            
                            Dear Sir
                            Head Quarters Passaic Falls 19th Novemr 1780
                        
                        I have been this day honored with your Excellency’s favor of the 15th You may be assured that I shall pursue
                            the same measures this Winter, that I have invariably done heretofore—of sending every Horse that can possibly be spared,
                            to a distance from the part of the Country which has been the seat of the Army during the Campaign, and as there will be
                            fewer troops in Jersey this Winter than usual, I hope the inhabitants will find releif in proportion. The exertions of the
                            State have been great, and it is intitled to every indulgence that the nature of the service will allow.
                        Your Excellency and the Legislature must be sufficiently acquainted with the State of the Army to know, that
                            our force, after the dismission of the Levies, will admit but few troops to remain in Jersey. I shall throw all that can
                            be spared, after securing West point from any possible insult, on the communication from Morris Town to King’s Ferry; but
                            as their numbers will be but few, they cannot be cantonned nearer to the sound than Morris Town. They will occasionally
                            keep patroles and light parties advanced to give notice of any approach of the Enemy. I am convinced that a force within
                            striking distance of an enemy, any thing short of a body sufficient to keep them in perfect awe, instead of affording
                            protection to the inhabitants, only serve as an inducement to bring the enemy out upon them—I have the honor to be with
                            very great Respect and Regard Yr Ecellency’s most obt and humble Servt
                        
                            Go: Washington
                        
                    